Title: James Madison to John Trumbull, 11 December 1827
From: Madison, James
To: Trumbull, John


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                Decr. 11. 1827
                            
                        
                        
                        I have recd. yours of the 4th. and make my acknowledgt. for the descriptions of the four Paintings enclosed
                            in it. I see nothing in the historical sketches which is not pertinent & expedient
                        I have attended to the ⅌. in the Introduction, to which you referred me. I well know the fallibility of
                            memory & the effect of such a lapse of time on it. But I am warranted in saying that I have no recollections or
                            remaining impressions, which do not accord with what is stated in the paragraph
                        Be pleased to accept from Mrs. M and myself a sincere return of the good wishes you expressed for us both.
                        
                            
                                
                            
                        
                    